Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed August 19, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (The only priority claim noted was to a provisional application whose status will not change.  If there is another priority claim the sooner it is brought up the better for everyone involved.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed January 14, 2021, is attached to the instant Office action.

Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–11 are directed to a machine (“A system for rules-driven adjudication”), and claims 12-20 are directed to a process (“A method”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 12, the specific limitations that recite an abstract idea are:
receiving . . . data . . .;
identifying an appropriate rule library from at least one rule library to apply, the identification based at least on the adjudication request, wherein each of the at least one rule library comprises a plurality of rules, each rule of the plurality of rules comprising a first data tag, a comparator, a comparison value, and a result returned upon satisfaction of the comparator, wherein the comparison value is one of a second data tag and an external value and wherein the result is one of an outcome and at least one subsequent rule, each outcome being one of a plurality of potential outcomes comprising at least one definite outcome and at least one indefinite outcome;
evaluating the adjudication request and creating a primary determination using a processor and a memory by applying a first rule of the appropriate rule library to the adjudication request, using 
applying a first subsequent rule of the at least one subsequent rules and all logically adjacent rules within the appropriate rule library until all logically adjacent rules have been exhausted and the primary determination is an indefinite outcome or until the applying of a final rule returns an outcome that becomes the primary determination; 
sending an … result 
The claims, therefore, recite gathering data for rules-driven adjudication, which is the abstract idea of Mental Processes because they are making judgements about the rules.  The additional elements of the claims are various generic computer components to implement this abstract idea (“network”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to obtain data and make judgements about the rules.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 12 is not patent eligible.
For claim 5, the specific limitations that recite an abstract idea are:
a storage comprising at least one rule library, each of the at least one rule library comprising a plurality of rules, each rule of the plurality of rules being in a human-readable format and comprising a first data tag, a comparator, a comparison value, and a result returned upon satisfaction of the comparator, wherein the comparison value is one of a second data tag and an external value and wherein the result is one of an outcome and at least one subsequent rule, each outcome being one of a plurality of potential outcomes comprising at least one definite outcome and at least one indefinite outcome;
a rules manager configured to receive a new rule through the network interface from a first client, and store the new rule in one of the at least one rule library;
a rules evaluator configured to: receive an adjudication request through the network interface from a second client, the adjudication request comprising at least one data object, each of the at least one data object being associated with a different data tag;
identify an appropriate rule library from among the at least one rule library to apply based at least on the adjudication request; 
 evaluate the adjudication request and create a primary determination by applying a first rule of the appropriate rule library to the adjudication request, using data objects from the adjudication request indicated by at least one data tag of the first rule, and further 
send … result 
The claims, therefore, recite gathering data for rules-driven adjudication, which is the abstract idea of Mental Processes because they are making judgements about the rules.  The additional elements of the claims are various generic computer components to implement this abstract idea (“network”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to obtain data and make judgements about the rules.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 5 is not patent eligible.
For claim 1
a storage comprising at least one rule library, each of the at least one rule library comprising a plurality of rules, each rule of the plurality of rules being in a human-readable format and comprising a first data tag, a comparator, a comparison value, and a result returned upon satisfaction of the comparator, wherein the comparison value is one of a second data tag and an external value and wherein the result is one of an outcome and at least one subsequent rule, each outcome being one of a plurality of potential outcomes comprising at least one definite outcome and at least one indefinite outcome;
a rules manager configured to receive a new rule through the network interface from a first client, and store the new rule in one of the at least one rule library;
a rules evaluator configured to: receive an adjudication request through the network interface from a second client, the adjudication request comprising at least one data object, each of the at least one data object being associated with a different data tag;
identify an appropriate rule library from among the at least one rule library to apply based at least on the adjudication request; 
 evaluate the adjudication request and create a primary determination by applying a first rule of the appropriate rule library to the adjudication request, using data objects from the adjudication request indicated by at least one data tag of the first rule, and further applying a first subsequent rule of the at least one subsequent rules 
send … result 
create a first probationary rule in response to the receipt of the secondary determination by the rules evaluator, the first probationary rule to function as an exception to a target rule that is the final rule, wherein the first data tag of the first probationary rule is the same as the first data tag of the target rule, the result of the first probationary rule is equal to the secondary determination, and wherein at least one of the comparator and the comparison value of the first probationary rule deviates from what is defined in the target rule to create an exception that, when applied to the adjudication request before the application of the target rule, the result is the same as the secondary determination;
 add to the target rule a reference pointing to the first probationary rule within the storage; 
apply the first probationary rule to another adjudication request resulting in the application of the target rule and the sending of another escalated request; 
compare the secondary determination received in response to the another escalated request with the result of the application of the first 
refine the first probationary rule by one of modifying at least one of the comparator and the comparison value of the first probationary rule and creating a second probationary rule as an exception to the first probationary rule, in response to the first probationary rule's failure to match the secondary determination received in response to the another escalated request; 
insert the first probationary rule into the appropriate rule library in response to at least one of the receipt of a manual approval and the success rate of the first probationary rule surpassing a predefined threshold;  
The claims, therefore, recite gathering data for rules-driven adjudication, which is the abstract idea of Mental Processes because they are making judgements about the rules.  The additional elements of the claims are various generic computer components to implement this abstract idea (“network”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to obtain data and make judgements about the rules and then share those results or rules with a user.  Which is considered extra-solution activity of data gathering and sharing. Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  


Dependent claims 2–4, 6-11, and 13–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 9, and 17, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the adjudication request is a request for prior authorization and comprises patient information, policy information, and treatment information comprising a medical code and the relationship that the clients have.  The limitations of the claim may actually include certain methods of organizing human activity of commercial or legal interactions since preauthorization would be part of legal obligation.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive 
For claims 3, 4, 6, 7, 10, 11, 14, 15, 18, 19, and 20, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite provide an interface through the network interface where the “rule library is made available to a user as a human readable resource.”  Or the storage format of the rule library.  Or sending a request for clarification and using a response if they have an indefinite result.  Or the gathering of data that was somehow referenced in the adjudication request but not actually included in the request.  Or receiving a new rule and storing it in a rule library.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 8 and 16, the additional recited limitations of these claims merely continue the abstract idea discussed above.  These dependent claims only make further judgements of the rules.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696